 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TONY BLACKMAN,                                    No. 2:18-cv-0079 KJM AC P
12                       Plaintiff,
                                                        FINDINGS AND RECOMMENDATIONS
13           v.
14    MR. R. DIXON, et al.,
15                       Defendants.
16

17          By an order issued August 1, 2019, plaintiff was directed to pay the filing fee of $350.00,

18   plus the $50.00 administrative fee within thirty days, and was cautioned that failure to do so

19   would result in dismissal of this action. ECF No. 8. The thirty-day period has now expired, and

20   plaintiff has not responded to the court’s order and has not paid the fees.

21          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice.

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)

25   days after being served with these findings and recommendations, plaintiff may file written

26   objections with the court. Such a document should be captioned “Objections to Magistrate

27   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within

28   ////
                                                        1
 1   the specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 2   F.2d 1153 (9th Cir. 1991).
 3   DATED: September 10, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
